Citation Nr: 0839034	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement for service connection for bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1966.
This matter came before the Board of Veterans' Appeal (Board) 
on appeal from a decision of June 2004 by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDING OF FACT

The veteran's current bilateral knee condition was not 
incurred in service and is not related to service.
	

CONCLUSION OF LAW

Bilateral knee condition was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed. 
38 U.S.C.A §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In correspondence dated in January 2004, prior to the initial 
adjudication, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.§  3.159(b).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  Although the 
veteran was not provided with notice of the effective date 
and disability rating regulations, because service connection 
is denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records. 

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The veteran contends that his knee condition results from his 
military service as a Marine.  Service medical records are 
negative for any complaints, findings, diagnosis, or 
treatment for a knee disorder.  A November 1965 medical 
record reports that a physical exam indicated the veterans 
was physically qualified for reenlistment and the June 1966 
examination record, the veteran's last medical examination 
before being released from active duty, reports normal 
findings for the lower extremities and a negative history or 
complaints as knee conditions.  

Post treatment records indicate complaints of knee pain 
beginning in February 1985.  The record reports "mildly 
swollen tender knees without notable effusion" resulting 
from an exercise routine.  See VA Clinic records, dated 
February 1985.  In July 1996, Dr. Bowen, a private examiner, 
diagnosed the veteran as having inflammation of the knees but 
not arthritis.  See Dr. W.S. Bowen, M.D. medical records, 
dated July 1996.  However, a May 2004 VA medical record 
reports that the veteran has degenerative joint disease in 
his knees and "has to take medication to help his medical 
conditions."  See VA medical examination records, dated May 
2004. 

The veteran's claims of service connected knee condition is 
corroborated by a fellow serviceman of the veteran's, who 
stated that they endured "an intense and physically 
demanding training period" where "ankle, knee and other 
joint injuries were common place" in preparation for 
deployment to Vietnam.  He stated these injuries were often 
treated on the field and, therefore, not recorded.  
Furthermore, he states that he has personal knowledge of the 
veteran sustaining injuries to his knees and that his present 
condition is a direct result of intensive training and combat 
missions.  See letter dated July 8, 2005.

Although the veteran's history of in-service injury is 
corroborated by a witness, the histories are not sufficiently 
probative to warrant a grant of service connection.  
Generally, a lay person, while competent to report symptoms, 
is not competent to comment on the presence or etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492.  Consequently, while the veteran and his witness are 
competent to report that the veteran injured his knee and the 
existence of symptoms such as knee pain and limited mobility, 
they are not competent to report a chronic disorder resulted 
form the alleged injury.  In this case, the objective medical 
evidence does not establish that a chronic disorder existed 
in-service as the records indicate negative disorders and 
normal knee conditions at separation.

Furthermore, the evidence of record does not support a 
finding of continuity of symptomatology, however.  Post-
service treatment records demonstrate that the first 
documented occasion on which the veteran sought treatment for 
a knee condition took place in February 1985, almost twenty 
years after separation from service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, even if the Board conceded in-service 
knee injuries, based on the normal knee at separation, the 
length of time between separation and the initial 
manifestation of chronic bilateral knee disorder and the lack 
of a nexus opinion the evidence for the veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for bilateral knee 
condition is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


